In an action to recover damages for personal injuries, the defendants appeal from so much of an order of the Supreme Court, Kings County (Barasch, J.), dated January 16, 1997, as denied their motion for summary judgment dismissing the complaint, and the plaintiff cross-appeals from so much of the same order as denied her motion for summary judgment on the issue of liability.
Ordered that the cross appeal is dismissed for failure to perfect the same in accordance with the rules of this Court (see, 22 ÑYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Contrary to the defendants’ contention, the Supreme Court properly denied their motion for summary judgment (see, Mendola v Demetres, 212 AD2d 515). The medical reports submitted by the defendants were inconclusive as to the issue of serious injury and did not establish the defendants’ prima facie entitlement to judgment (see, Malary v New York City Tr. Auth., 232 AD2d 380). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.